DETAILED ACTION
Drawings
Upon further review and consideration, the objection to the drawings has been withdrawn in view of the amendments to the specification filed on March 2, 2022.

Claim Objections
Claims 3 & 5 are objected to because of the following informalities: In Claim 3, line 2, the phrase “end (166)” should be changed to --end (176)--; while in line 4, the phrase “wherein twelfth” should be changed to --wherein said twelfth--.  In Claim 5, line 2, the phrase “at least on” should be changed to --at least one--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 14-16 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 is deemed to be misdescriptive of the elected embodiment since a review of the descriptive figures (figures 12-15) does not show the twelfth end (176) as being closer to the front edge as compared to the tenth end (166).  In Claims 14-16 & 19, the claims have multiple antecedent basis issues, due in part from the examiner’s position that Claim 14 should be dependent upon Claim 13, instead of being dependent upon Claim 1.  Claim 14 being dependent upon Claim 13 appears to rectify most of the clarity issues [for examination purposes, Claim 14 will be interpreted as being dependent upon Claim 13].  Upon an appropriate amendment to Claim 14 {change of dependency}, the disposition of Claim 15 should be further assessed with regards to the “first protrusion of said at least one protrusion is constrained” limitation [the position being taken that this phase should be changed to --said first protrusion is constrained--], along with a similar change to the “second protrusion of said at least one protrusion is configured” limitation [the position being taken that this phase should be changed to --said second protrusion is configured--].  Additionally, the disposition of Claim 16 should be further assessed with regards to the “and second linear slot extending along axis” limitation [the position being taken that this phrase should be changed to --and said at least one linear slot extends along said first axis--].  Consequently, Claim 19 is rejected since it is dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 13-16 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban [US 4,368,866].  Urban teaches of a drawer assembly (fig. 3) comprising: a drawer (14); a housing (10) having a front edge (upper left edge – fig. 3) and configured to receive the drawer (shown) and wherein the housing includes a pair of sides (20) each having at least one non-linear slot (26) with a linear portion (shown in fig. 3) and a non-linear portion (left of the linear portion) and at least one linear slot (24) wherein the drawer includes at least one protrusion (30) disposed in each of the slots, and wherein the non-linear portion of the non-linear slot extends upward toward the at least one linear slot and away from the front edge (note fig. 3).  As to Claim 2, the at least one linear slot includes a first axis (shown) and wherein the linear portion of the non-linear slot includes a second axis (middle right side portion of the slot) and wherein the first axis and the second axis are not aligned but are parallel (shown).  As to Claim 4, the drawer includes drawer sides (sides of (14)) each aligned with the pair of sides of the housing and wherein the drawer sides each include the at least one protrusion and wherein the at least one protrusion includes a protrusion disposed in the at least one linear slots and a protrusion in the at least one non-linear slot (shown).  As to Claim 5, the linear portion of the at least one non-linear slot is parallel to but not aligned with the at least one linear slot (shown).  As to Claim 6, the non-linear portion has an arcuate profile (shown).  As to Claim 8, the at least one non-linear slot includes a first slot (viewed as a portion of the linear profile) with a first profile and a second slot (viewed as a portion with the curved profile) with a second profile and wherein said first and second profiles are different.  As to Claim 9, the linear portion is horizontal (shown) and the non-linear portion extends substantially vertical from the horizontal linear portion and has an arcuate profile (shown).  Regarding Claim 13, again Urban teaches of a drawer assembly (fig. 3) comprising: a housing (10) having a front edge (upper left edge – fig. 3) including a first side (20) and a second side (opposite (20)) and wherein each side includes at least one non-linear slot (26) having a linear portion (linear portion) and a non-linear portion (curved portion) and at least one linear slot (24) disposed from the non-linear slot and wherein the linear portion of the non-linear slot includes a second axis (shown) and the at least one linear slot includes a first axis (shown) and wherein the first axis is not aligned with but instead parallel to the second axis (shown); a drawer (14) having first and second drawer sides (sides of (14)) substantially aligned the first side and said second side of the housing and wherein each of the first and second drawer sides includes a first protrusion (30) and a second protrusion (other (30)) spaced from the first protrusion and wherein at least one of the first and second protrusions is configured to be disposed in the at least one non-linear slot and the other of the first and second protrusions in the at least one linear slot (shown).  As to Claim 14, the linear portion extends along the second axis during the linear movement of the drawer between an open and closed position.  As to Claim 15, the non-linear portion extends upwardly from the linear portion and toward the at least one linear slot (fig. 3) and wherein the first protrusion of the at least one protrusion is constrained to only move linearly within the at least one linear slot and the second protrusion of the at least one protrusion is configured to move within both the linear and non-linear portions of the non-liner slot (shown).  As to Claim 16, the at least one non-linear slot includes the linear portion and the non-linear portion and the second linear slot extends along the first axis of the linear movement of the drawer between the open and the closed positions.  As to Claim 19, the first protrusion is disposed in the at least one linear slot and the second protrusion is disposed in the at least one slot having a linear portion and a non-linear portion (shown).  As to Claim 20, the non-linear portion is configured to prevent the drawer from tilting perpendicular in an open position relative to its orientation in a closed position.
Claims 1-6, 8-9, 13-16 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du Vall [US 5,302,015].  Du Vall teaches of a drawer assembly (fig. 1) comprising: a drawer (14); a housing (12) having a front edge (left edge – fig. 2) and configured to receive the drawer (shown) and wherein the housing includes a pair of sides (18) each having at least one non-linear slot (36) with a linear portion (shown in fig. 2) and a non-linear portion (left of the linear portion) and at least one linear slot (38) wherein the drawer includes at least one protrusion (52+64, 54+64) disposed in each of the slots, and wherein the non-linear portion of the non-linear slot extends upward toward the at least one linear slot and away from the front edge (such as along (50) for instance).  As to Claim 2, the at least one linear slot includes a first axis (shown) and wherein the linear portion of the non-linear slot includes a second axis (shown) and wherein the first axis and the second axis are not aligned but are parallel (shown).  As to Claim 3, the at least one non-linear slot includes a twelfth end (at the elbow of slot (36)) proximate to the front edge and wherein the at least one linear slot includes a tenth end (left end of (38)) proximate to the front edge and wherein the tenth end is configured to be closer to the front edge than the twelfth end – in a manner similar to applicant’s representation, and wherein the at least one non-linear slot includes a thirteenth end (right end of (50)) located at the end of the non-linear portion and wherein the twelfth end is located at the intersection of the linear portion and the non-linear portion of the at least one non-linear slot (shown), and wherein the thirteenth end is disposed further from the front edge than the tenth and twelfth ends.  As to Claim 4, the drawer includes drawer sides (34) each aligned with the pair of sides of the housing and wherein the drawer sides each include the at least one protrusion and wherein the at least one protrusion includes a protrusion disposed in the at least one linear slots and a protrusion in the at least one non-linear slot (shown).  As to Claim 5, the linear portion of the at least one non-linear slot is parallel to but not aligned with the at least one linear slot (shown).  As to Claim 6, the non-linear portion has an arcuate profile (shown).  As to Claim 8, the at least one non-linear slot includes a first slot (viewed as a portion of the linear profile) with a first profile and a second slot (viewed as the angled portion with the curved portions) with a second profile and wherein said first and second profiles are different.  As to Claim 9, the linear portion is horizontal (shown) and the non-linear portion extends substantially vertical from the horizontal linear portion and has an arcuate profile (shown).  Regarding Claim 13, again Du Vall teaches of a drawer assembly (fig. 1) comprising: a housing (12) having a front edge (left edge – fig. 2) including a first side (18) and a second side (opposite (18)) and wherein each side includes at least one non-linear slot (36) having a linear portion (linear portion) and a non-linear portion (angled portion) and at least one linear slot (38) disposed from the non-linear slot and wherein the linear portion of the non-linear slot includes a second axis (shown) and the at least one linear slot includes a first axis (shown) and wherein the first axis is not aligned with but instead parallel to the second axis (shown); a drawer (14) having first and second drawer sides (34) substantially aligned the first side and said second side of the housing and wherein each of the first and second drawer sides includes a first protrusion (52+64) and a second protrusion (54+64) spaced from the first protrusion and wherein at least one of the first and second protrusions is configured to be disposed in the at least one non-linear slot and the other of the first and second protrusions in the at least one linear slot (shown).  As to Claim 14, the linear portion extends along the second axis during the linear movement of the drawer between an open and closed position.  As to Claim 15, the non-linear portion extends upwardly from the linear portion and toward the at least one linear slot (fig. 2) and wherein the first protrusion of the at least one protrusion is constrained to only move linearly within the at least one linear slot and the second protrusion of the at least one protrusion is configured to move within both the linear and non-linear portions of the non-liner slot (shown).  As to Claim 16, the at least one non-linear slot includes the linear portion and the non-linear portion and the second linear slot extends along the first axis of the linear movement of the drawer between the open and the closed positions.  As to Claim 19, the first protrusion is disposed in the at least one linear slot and the second protrusion is disposed in the at least one slot having a linear portion and a non-linear portion (shown).  As to Claim 20, the non-linear portion is configured to prevent the drawer from tilting perpendicular in an open position relative to its orientation in a closed position.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments to not apply to the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

JOH
May 25, 2022

/James O Hansen/Primary Examiner, Art Unit 3637